DETAILED ACTION
Status of Claims
This action is in reply to the application/communication filed on 12 May, 2020.
Claims 4 – 9, 12 and 16 – 27 have been amended.
Claims 1 - 27 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Analysis of the Claims under U.S.C. 101
The claims recite an abstract mental process. Collecting vital data of a worker using conventional devices (thermometer, BP monitor, etc.); and analyzing the data to determine the health state of the worker is a process that can be performed mentally, and is purely conventional in medicine. However, the claims recite limitations that integrate the abstract idea into a practical application. For example, a startup control device controls startup of the machine based on the results of the determination. Applying the results of the abstract process to controlling a machine provides a meaningful limitation beyond the abstract idea itself.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 5, 8, 9, 12, 15 – 18 and 22 - 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He et al.: (US PGPUB 2015/0112606 A1).
CLAIMS 1, 15 and 16
He discloses a monitoring system for operators of vehicles and machinery that includes the following limitations:
An industrial machine (He 0679) startup control system for controlling startup of an industrial machine; (He 0685 – 0688, 0961, Figure 34);
a vital data measurement device that measures vital data of a worker; (He 0408, 0663, 0781, 0782, 0787, 0788, 0933);
a health state analysis device that acquires the vital data of the worker measured by the vital data measurement device, and that determines a health state of the worker based on the acquired vital data; (He 0140, 0191, 0192, 0372 – 0374, 0681, 0718, 0886, 0904 - 0908) and
a startup control device that controls whether or not to allow startup of the industrial machine based on the determination result from the health state analysis device; (He 0961, Figure 34).
He discloses a system and method for determining the vital sign measurements of a machine operator (i.e. a worker) using sensors included in a device. He expressly discloses determining a blood pressure, a body temperature and a heart rate – i.e. a pulse – of a machine operator. He determines the operator’s state based on the collected data. Operator states include stress, a health related problem (i.e. tachycardia), hypertension, alertness, mental/physical capacity, etc. The determined state is used to control the operation of the machine. For example, a server or transceiver module deployed on the vehicle or machine (i.e. a startup control device), can determine whether an operator possesses sufficient mental/physical capacity for operating the vehicle or machine; can prevent a pilot from operating an airplane if his vital signs indicate an alertness level less than a threshold; or can prevent a driver from operating vehicle if his stress level is determined to be higher than a threshold. The transceiver module shuts down the machine, or prevents it use (i.e. startup).
With respect to Claims 15 and 16, He further discloses a method (0140) and CRM (0662) for performing these functions.
CLAIMS 4 and 22 
He discloses the limitations above relative to Claims 1 and 16. Additionally, He discloses the following limitations:
a collection function for collecting the vital data of the worker who is to operate the industrial machine; (He 0140, 0191, 0192, 0372 – 0374, 0681, 0718, 0886, 0904 - 0908);
and the health state analysis device/a health state determination function for determining that the health state of the worker is normal if the vital data of the worker collected by the collection function is within a prescribed range; (He 0790, 0805) and 
determining that the health state of the worker is abnormal if the vital data of the worker is outside the prescribed range; (He 0794)
wherein the health state is determined by the health state determination function based on the vital data of the worker; (He 0961).
He discloses determining an operator’s health state based on normal and abnormal ranges for vitals.


CLAIMS 2, 3, 17, 18, 24 and 25
He discloses the limitations above relative to Claims 1, 16 and 22. Additionally, He discloses the following limitations:
the vital data measurement device measures the vital data of the worker at least before the worker performs work using the industrial machine.
the control function controls whether or not to allow startup of the industrial machine based on a health state determined based on vital data of the worker before the work using the industrial machine.
the collection function collects the vital data of the worker measured before the work using the industrial machine; and the health state determination function determines whether the health state of the worker is normal or abnormal by using the vital data measured before the work, collected by the collection function;
the vital data measurement device further measures the vital data of the worker during the work.
the control function further controls whether or not to allow startup of the industrial machine based on a health state determined based on vital data of the worker during the work using the industrial machine.
the collection function further collects the vital data of the worker measured during the work using the industrial machine; and the health state determination function determines whether the health state of the worker is normal or abnormal by using the vital data measured during the work, collected by the collection function.

The claims recite collecting vital data before and during work to determine the health state of the user. He discloses collecting vitals during operation of a machine (He 0685, 0687, 0688) – i.e. causing the machine being operated by the subject to be turned off, or have its speed decreased based on the operator’s state. He discloses collecting vitals before an operator operates a machine (0961) – i.e. preventing operation in the first place.
CLAIMS 5 and 23 
He discloses the limitations above relative to Claims 1 and 22. Additionally, He discloses the following limitations:
the health state analysis device/the health state determination function compares the vital data before the work with past vital data of the worker, and determines that the health state of the worker is abnormal if a change in the vital data satisfies prescribed conditions; (He 0730 – 0733)
He discloses determining a rate of change of blood pressure – i.e. comparing a current blood pressure to a past blood pressure over time.
CLAIMS 8, 9 and 12 
He discloses the limitations above relative to Claim 1. Additionally, He discloses the following limitations:
the health state analysis device is a specific worker terminal used by the worker; (He 308, 0325);
the health state analysis device includes a specific worker terminal that is used by the worker, and that acquires the vital data of the worker measured by the vital data measurement device; and a server that determines the health state of the worker based on the vital data acquired by the specific worker terminal, and that notifies the specific worker terminal of the determination result; (He 0326 – 0328);
the vital data includes at least blood pressure, body temperature, and pulse; (He 0781, 0790).
He discloses that the analysis of vital data may be performed in a device used by the user, or that the data can be sent to a remote server for analysis. Results are returned to the user device. Vitals include at least blood pressure, body temperature and pulse (rate).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 10, 11, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over He et al.: (US PGPUB 2015/0112606 A1) in view of  Prokoski: (US 7,027,621 B1).

CLAIMS 10, 11, 26 and 27 
He discloses the limitations above relative to Claims 9 and 25. With respect to the following limitations: 
an imaging device that captures an image of the worker; (Prokoski col. 5 line 30 – 34, col. 6 line 18 – 21, 60 - 67);
wherein the server analyzes the captured image that has been captured by the imaging device; (Prokoski col. 9 line 36 – 37, col. 11 line 65 - 67); and 
determines the health state of the worker based on at least a facial expression and/or a facial color of the worker in addition to the vital data; (Prokoski col. 6 line 21 – 41, col. 9 line 20 – 27, col. 24 line 12 - 27);
the imaging device further captures an image of the behavior of the worker during the work; (Prokoski col. 11 line 59 – 60);
captures an image of the behavior of the worker during the work; (Prokoski col. 11 line 59 – 64).
He does not disclose analyzing an image of a worker’s face to determine a health state of the worker. Prokoski discloses an operator condition monitoring system for determining a health state of a worker which includes determining the health state before work and during work, based on an analysis of images of the workers face based facial expressions and thermal changes represented by colors. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the machine operator monitoring system of He so as to have included monitoring facial expressions using images taken by a camera, including before and during work as in He, in accordance with the teaching of Prokoski, in order to prevent the start-up of a machine based on the operator’s medical condition (Prokoski col. 11 line 61 - 64).
CLAIM 6 
He discloses the limitations above relative to Claim 1. With respect to the following limitations: 
a manager terminal used by a manager; wherein if the health state of the worker is determined as being abnormal, the health state analysis device or the startup control device notifies the manager terminal that the health state is abnormal; and the startup control device controls whether or not to allow startup of the industrial machine; (Prokoski col. 6 line 42 – 59; col. 11 line 59 – 64) 
He discloses notifying a caregiver, rescuer, external entity, or someone else (0179, 0901, 0903, 0910), but does not expressly disclose notifying a manager terminal. Prokoski discloses notifying a supervisor using automated feedback (i.e. at a terminal) when an operator’s health state is abnormal. The warning facilitates risk reduction such as by disabling operation of a vehicle. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the machine operator monitoring system of He so as to have included notifying a supervisor, including a supervisor decision on start-up, in accordance with the teaching of Prokoski, in order to prevent the start-up of a machine based on the operator’s medical condition (Prokoski col. 11 line 61 - 64).
Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over He et al.: (US PGPUB 2015/0112606 A1) in view of  Petrussi et al.: (US PGPUB 2013/0151027 A1).
CLAIMS 7 and 19 
He discloses the limitations above relative to Claims 1 and 16. With respect to the following limitations: 
the startup control device presents the worker with an inquiry relating to the health state in question form, determines whether or not there is a problem in the health state of the worker based on a reply from the worker responding to the inquiry, and controls whether or not to allow startup of the industrial machine based on the determination result; (Petrussi 0030, 0033).
He does not expressly disclose follow-up questions to confirm the worker’s health status. Petrussi discloses a vehicle control system that detects a serious health issue of a vehicle operator and presents a query to the operator to confirm if there is an emergency condition. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the machine operator monitoring system of He so as to have included querying an operator to confirm a medical condition, and take additional actions as a result, in accordance with the teaching of Petrussi, in order to prevent the false positives.
Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over He et al.: (US PGPUB 2015/0112606 A1) in view of  Petrussi et al.: (US PGPUB 2013/0151027 A1) and in view of Outram: (US PGPUB 2019/0318284 A1).
CLAIMS 13 and 20 
The combination of He/Petrussi discloses the limitations above relative to Claims 7 and 19. With respect to the following limitations: 
the startup control device further presents a work-related caution to the worker in question form, determines whether or not there is a problem in work starting conditions based on a reply to the work-related question, and controls whether or not to allow startup of the industrial machine based on the determination result; (Outram 0041 – 0043, 0062, 0121 – 0124, 0265, 0362 – 0367);
He/Petrussi does not expressly disclose work related questions and cautions. Outram discloses risk management system for employee health and safety that present well-known safety checklists, conventionally performed with pen and paper, using an automated system; and prevents commencing a task before the checklist is completed. The system checks answers received to expected answers to determine if work conditions are unsafe. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the machine operator monitoring system of He so as to have included querying an operator to confirm safety conditions, and prevent tasks from starting as a result, in accordance with the teaching of Outram, in order to insure a safe workplace.
Claims 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over He et al.: (US PGPUB 2015/0112606 A1) in view of  Petrussi et al.: (US PGPUB 2013/0151027 A1) in view of Outram: (US PGPUB 2019/0318284 A1) and in view of Official Notice.
CLAIMS 14 and 21 
The combination of He/Petrussi/Outram discloses the limitations above relative to Claims 13 and 20. With respect to the following limitations: 
an audio output unit that plays and outputs, as audio, the inquiry relating to the health state and the work-related caution.
Outram discloses presenting well-known safety checklists using an automated system, but not that the questions are presented via audio. However, Examiner takes Official Notice that speakers on computers are old and well known and it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the machine operator monitoring system of He/Petrussi/Outram so as to have included querying an operator via audio output, in accordance with the Official Notice taken, in order to allow for audio output of questions.
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 7,227,472 B1 to Roe discloses a multistage safety screening of equipment operators for impairments and control the equipment if impaired.
US PGPUB 2004/0158430 A1 to Ballard Jr. discloses a sobriety testing apparatus that may prevent a vehicle from starting.
US PGPUB 2005/0224034 A1 to Janisch discloses a remote ignition system that includes safety queries that must be satisfied for the unit to start.
US PGPUB 2016/0278644 A1 to He discloses a blood pressure measurement system similar to He et al.
US PGPUB 2017/0147958 A1 to Hatfield et al. discloses a worksite operator monitor that determines operator condition and generates a response including adjusting operation of the operator’s machine.
US PGPUB 2019/0053715 A1 to Nakamura et al. discloses a biological information monitor that obtains images of an operator taken with a camera and determines the health condition of the operator.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”
/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                         
Date: 23 May, 2022